Citation Nr: 1513208	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to an evaluation in excess of 20 percent for chronic lateral epicondylitis of the right elbow.

3.  Entitlement to an evaluation in excess of 10 percent for left AC joint spur.  

4.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to September 1976, and from August 1978 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The November 2011 rating decision on appeal deferred the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran in his Notice of Disagreement (NOD) received in January 2012 stated that he was unable to work due to his left shoulder.  The Veteran was denied TDIU in a February 2012 rating decision.  The Veteran filed a claim for TDIU based on clear and unmistakable error (CUE) in October 2012.  In October 2012 the RO sent the Veteran VCAA notice for his claim based on CUE.  

A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  The Veteran has not filed a NOD for the February 2012 denial of TDIU, but rather has specifically filed a claim for CUE which is under development by the RO.  Thus, no action on the part of the Board is warranted on this issue at this juncture.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes. Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

The Veteran underwent VA examinations in February 2011, and July 2011.  In February 2011, and July 2011 the examiner noted that the Veteran suffered from flare-ups to his left shoulder, and right elbow.  The Veteran also had various complaints of stiffness, weakness, and instability.  When the Veteran underwent limitation of motion testing in July 2011, the examiner found that the Veteran suffered from painful motion, but did not note where the pain began for his elbows and shoulders.  The July 2011 examiner also did not express an opinion on whether there would be additional functional impairment during flare-ups to his shoulder or elbow.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Also, the Veteran submitted argument accompanied with his NOD in January 2012, which indicates that he cannot hold light weight items, and has trouble reaching.  This evidence suggests a change in the Veteran's condition since these symptoms were not noted at the Veteran's examinations.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, a new examination should be conducted. 

The Veteran stated that he had flare-ups to his thoracolumbar spine at his February 2011 VA examination.  The July 2011 VA examiner did not include whether or not the Veteran suffered from thoracolumbar spine flare-ups when he conducted the Veteran's range of motion testing.  The July 2011 examiner therefore did not express an opinion on whether there would be additional functional impairment during flare-ups to his thoracolumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In statements from the Veteran, received in March 2013, the Veteran complained of extreme back pain with incapacitating episodes.  Thus, the current severity of the Veteran's thoracolumbar disability should be ascertained and the Veteran should be afforded a new examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 
 
At the Veteran's February 2011 and July 2011 VA examinations, the Veteran's right ankle was examined.  A nexus opinion was not sought at either examination.  The Veteran contends his ankle disability is from service.  Accompanied with the Veteran's NOD were service treatment records, showing right ankle complaints and treatment in-service.  While the current severity of the Veteran's right ankle is known, the etiology necessary for a determination on service connection is still unknown.  Under the circumstances, the Board finds that the requirements for obtaining a VA opinion are satisfied.  38 C.F.R. § 3.159(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).    

The RO/AMC should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected thoracolumbar spine disability, right elbow disability, and left shoulder disability. The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  

(a) Describe all impairment associated with the Veteran's degenerative arthritis of the lumbar spine, chronic lateral epicondylitis of the right elbow, and the Veteran's left AC joint spur, including any neurological impairment. 

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(e) The examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's right ankle disability had its onset in or is otherwise related to his active military service.

The examiner should set forth the complete rationale for all opinions. 

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




